 

 

 

STATE OF NORTH CAROLINA

Mect ker burg

County’

Mam Glob b&

In The General Court Of Justice
District Court Division - Small Claims

 

 
  

ee Bey

ioKe NatA Carola Cont) |

 

VERSUS

MAGISTRATE SUMMONS
[_] ALIAS AND PLURIES SUMMONS (ASSESS FEE)

G.S. 1A-1, Rule 4; 7A-217, -232

 

»

Defendant(s)
aS stem En a

Det
M wu
mush Nlovs

  

Be Afi ZToIS

Date Original Summons Issued

 

Date(s) Subsequent Summons(es) Issued

 

TO

TO

 

Name And Address Of Defendant 1

7

Name And Address Of Defendant 2

 

Tel a No. ef Ciel 1

IEE GW.

 

Telephone No. Of Defendant 2

 

jNO TIRE estos papeles!

A Small Claim Action Has Been Commenced Against You!

trial.

"IMPORTANT! You have been sued! These papers are legal documents, | DO NOT throw these papers out!
You may want to talk with a lawyer about your case as soon as possible, and, if needed, speak with
someone who reads English and can translate these papers!

jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.

jPuede querer consultar con un abogado lo antes posible acerca de su caso y, de ser necesario, hablar
con alguien que lea inglés y que pueda traducir estos documentos!

You are notified to appear before the magistrate at the specified date, time, and location of trial listed below. You will have the opportunity
at the trial to defend yourself against the claim stated in the attached complaint.

You may file a written answer, making defense to the claim, in the office of the Clerk of Superior Court at any time before the time set for

If you fail to appear and defend against the proof offered, the magistrate may enter a judgment against you.

 

 

Date OQ. Z| "Ty. (0 View ries

GS F.AASECAM A350

 

Name And Adaress Of Plaintiff Or Plaintiff's Attoriiey

Date Issued he B ( n (

 

 

Se

 

"Yo wre A

 

Assistant CSC

 

\ 47 cepuy ese / A
4

[_] Clerk Of Superior Court

 

AOC-CVM-100, Rev. 3/19

 

. (Over)

© 2019 Adminietrale OSes #°G TS446E4-FDW-DSC Document 1-2 Filed 09/03/21 Page 1of 5
RETURN OF SERVICE
| certify that this summons and a copy of the complaint were received and served as follows:

DEFENDANT 1

 

Date Served Time Served Name Of Defendant

[Jam []pm

 

 

 

[-] By delivering to the defendant named above a copy of the summons and complaint.

[_] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein, who is named below.

J As the defendant is a corporation, sérvice was effected by delivering a copy of the summons and complaint to the person named
below.

Name And Address Of Person With Whom Copy Left (if corporation, give title of person copy left with)

 

(} Other manner of service (specify)

 

(_.] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

Date Served Time Served Name Of Defendant

[Jam []pm

(_] By delivering to the defendant named above a copy of the summons and complaint.

 

 

 

 

([] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein, who is named below.

(-] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

Name And Address Of Person With Whom Copy Left (if corporation, give title of person copy left with)

 

(_) Other manner of service (specify)

[_] Defendant WAS NOT served for the following reason:

 

(_] Service was made by mailing by first class mail a copy of the summons and complaint to the defendant(s) and

 

 

 

 

 

 

 

 

 

FOR USE IN by posting a copy of the summons and complaint at the following premises:
SUMMARY Date Served Name(s) Of The Defendant(s) Served By Posting
EJECTMENT
CASES ONLY: | Address Of Premises Where Posted
Service Fee Signature Of Deputy Sheriff Making Retum
$ .
Date Received Name Of Deputy Sheriff Making Retum (type or print)
Date Of Return County Of Sheriff °
‘ y i? rx
AOC-CVM-100, Side Two, Rev. 3/19 a

 

eee nese 33 1-CV-OU4MMEDW-DSC Document 1-2. Filed @ Page 2 of 5

 
 

 

-

s
3. _

 

STATE OF NORTH CAROLINA .
In The General Court Of Justice

 

PZ ACY Flolabel
t

COMPLAINT
FOR MONEY OWED :

G.S. 7TA-216, 7A-232

District Court Division-Small Claims

Wie klenbua count

 

1. The defendant isa ~S resident of the county named above.

2. The defendant owes me the amount listed for the following reason:

oe eet r an

sel eee ay

a

= —

 

 

ccmirenias NOU
scene

Principal Amount Owed

 

D*/0, 000 , go Usd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ke i ra’ Interést Owed (if any) $ j
Qe oa Denil (Werf |
a ( (1 Total“Amount Owed » $ 10 OOO bo usd |
Charlo’, Ni Cabra ] 2: Ds . ; <>
: (check one below)
County Telephone No. Date From Which Interest Due interest Rate
wii Kinbua, [J On An Account (attach a copy of the account}
ZT VERSUS - . Beginning Date Ending Date Interest Rate
Fie Se ae oe L] For Goods Sold And Delivered Between
Date From Whych Interest Due lnterest Rat
iC fm Kean SPS (] For Money Lent ow
Date Of Note Date From Which Interest D. interest Rat
rp a Hater ; te 200 os CL] Ona Promissory Note (attach copy) ee CES NOE
18 dh, NurfACe GelenA FN LC) For a Worthless Check (attach a copy of the check)
County Telephone No.
Wy re 6 STAY: 4- -$ 20] (1 For conversion (describe property)
Name And Address Of Defendant 2 LI Individual LJ Corporation
Other: (specify) ae \S a ae ‘be Yt [5 ae oral lA2cl
County Telephone No. o Gy, G U § Lu 4 2 HO pean (rh toy oe ee
_ i USC. IWAre 020535 19 ips
Name And Address Of Plaintiff's Attorney
° viwleAons. Comyn ted. by Haris ‘Undey rh Le takes sey

 

 

| demand to recover the _— amount listed above, plus interest and reimbursement == court cosis.

 

Date Or th

 

 

 

 

as
AOC-CVM-200, Rev. 9/13

 

© 2013 Administrative Office of the Courts

Case 3:21-cv-00464-FDW-DSC Document 1-2 sfaremanornus

ememen Or Attrn
Pres nea

ran A
om) D
TED IN SMALL CLAIMS COURT.
ME TO COURT
 

 

 

INSTRUCTIONS TO PLAINTIFF OR DEFENDANT

1. The PLAINTIFF must file a small claim action in the county where at least
one of the defendants resides.

2. The PLAINTIFF cannot sue in small claims court for more than $10,000.00.

This amount may be lower, depending on local judicial order. If the amount
is lower, it may be any amount between $5,000.00 and $10,000.00, as
determined by the chief district court judge of the judicial district.

3. The PLAINTIFF must show the complete nameand address of the
defendant to ensure Service on the defendant. If there are two defendants
and they reside at different addresses, the plaintiff must include both
addresses. The plaintiff must determine if the defendant is a corporation
and sue in the complete corporate name. If the business is nota
corporation, the plaintiff must determine the owner's name and sue the
owner.

4. The PLAINTIFF may serve the defendant(s) by mailing a copy of the
summons and complaint by registered or certified mail, retum receipt
requested, addressed to the party to be served or by paying the costs to
have the sheriff serve the summons and complaint. If certified or
registered mail is used, the plaintiff must prepare and file a sworn
statement with the Clerk of Superior Court proving service by certified
mail and must attach to that statement the postal receipt showing that the
letter was accepted.

- 5. The PLAINTIFF must pay advance court costs at the time of filing this
Complaint. In the event that judgment is entered in favor of the plaintiff,
court costs may be charged against the defendant.

AOC-CVM-200, Rev. 9/13
© 2013 Administrative Office of the Courts

6. The DEFENDANT may file a written answer, making defense to the
claim, in the office of the Clerk of Superior Court. This answer
should be accompanied by a copy for the plaintiff and be filed no
later than the time set for trial. The filing of the answer DOES NOT
relieve the defendant of the need to appear before the magistrate to
assert the defendant's defense.

7. Whether or not an answer is filed, the PLAINTIFF must appear
before the magistrate.

8. The PLAINTIFF or the DEFENDANT may appeal the magistrate's
decision in this case. To appeal, notice must be given in open court
when the judgment is rendered, or notice may be given in writing to @
the Clerk of Superior Court within ten (10) days after the judgmentis
rendered. If notice is given in writing, the appealing party must also
serve written notice of appeal on all other parties. The appealing
party must PAY to the Clerk of Superior Court the costs of court for
appeal within twenty (20) days after the judgment is rendered.

9. This form is supplied in order to expedite the handling of small
claims. It is designed to cover the most common claims.

10. The Clerk or magistrate cannot advise you about your
case or assist you in completing this form. If you
have any questions, you should consult an attorney.

Case 3:21-cv-00464-FDW-DSC Document 1-2 Filed 09/03/21 Page 4of5

 
 

 

 

( L\e orbnued ' (LC System (Fc,) : |
NCE.S78-$ «4 (3) “Dederdaud b a de Collechy. “gre Boston TS. a Consumer per |S USC 1426) 3
rs 756 ye Tylendant hes Volated Hho Conrenos’s iN es bits Chhduct- 4 ba Stecb M vlan of

15 UC ae head duds a deat per \° USC 1LGa, 6) fia. 4 Comme GAIN Per IS USC eT Haya) [pein
Co ConStunes ered p CGS. 15-62 iy itz conde | f? 2S Yas follocars;

Prlenk uct hae fy NSO Farshiar oe ham pr - yung ai
NCGS. 95-5! ss a
SY eS ie Le ibe, (B

® K S- 5% CZ
S 4 Weed 4c Sr) (¢)
wo WSS gO)

Delerdart is liable te Consunw POF 1S USC IWF RUE Gnd (GS. 75- S&(q) 4d)
‘6 NHSAS — - |
Dots VW\tans the SAV 2. AS /): CGS. ISSLD fo tre pupae of hs
Decl r | ms _

Case 3:21-cv-00464-FDW-DSC Document 1-2 Filed 09/03/21 Page 5 of 5

 
